Citation Nr: 0501689	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  02-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to increased initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted the veteran noncompensable service 
connection for hearing loss.

In September 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is part of the record.
 
This case was remanded by the Board in April 2004 for further 
development.

The Board finds that the veteran's statements raise the issue 
of service connection for tinnitus.  That issue is referred 
to the RO for appropriate action.

Pursuant to a December 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).


FINDING OF FACT

The veteran currently has Level II hearing loss in the right 
ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

A review of the record shows that with regard to the initial 
claim for service connection the RO complied with the VCAA.  
The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
October 2002, and a supplemental statement of the case dated 
July 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding this claim, and the evidence 
which has been received in this regard.  The appellant was 
also notified of the VCAA and what evidence VA would obtain 
in a letter dated April 2002.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal, most recently in May 2004.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Concerning the claim for an increased rating the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that cases which arise from dissatisfaction 
with an initial rating, are "down- stream" elements of the 
claim for compensation, rather than new claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the 
RO properly (See VAOPGCPREC 8-2003) provided notice, issuing 
a supplemental statement of the case in July 2004. The SOC 
outlined the controlling law and regulations, as well as what 
the evidence showed, and explained the basis for the rating 
determination.


Factual Background

The veteran's June 1946 separation examination indicates that 
the whispered voice test demonstrated 15/15 hearing in his 
right ear and 15/15 hearing in his left ear.  His ears were 
indicated to be normal. 

The veteran's separation qualification record dated July 1946 
indicates that the veteran's military occupation was platoon 
sergeant of a light machine gun platoon.  
A statement from a private medical doctor, dated April 2002, 
indicates that the veteran had developed hearing loss in both 
ears that had steadily worsened.  

A statement from a private medical doctor, dated April 2002, 
indicates that the veteran suffered from chronic hearing 
loss.

A June 2002 VA audiological examination indicates that the 
veteran complained of gradually progressive hearing loss, 
difficulty hearing in groups and in noisy places, and 
difficulty hearing on the phone.  He denied a history of 
otorrhea, otologic surgery, the use of hearing aids, or skull 
fracture.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
55
LEFT
15
15
35
60 
60

The average pure tone threshold for the right ear was 40 
decibels, and the average pure tone threshold for the left 
ear was 42.5 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent correct in the right ear 
and of 90 percent correct in the left ear.  The diagnosis was 
bilateral symmetric high frequency sensorineural hearing 
loss.  Word recognition was normal bilaterally 

A July 2002 VA ear disease examination indicated that the 
June 2002 audiogram showed a moderate high frequency 
sensorineural hearing loss in both ears.  

In July 2002, the RO granted the veteran noncompensable 
service connection for bilateral hearing loss.

At a hearing in September 2003 before the undersigned 
Veterans Law Judge sitting at the RO, the veteran testified 
in relevant part that in order to understand someone talking, 
he had to look at the person's lips.  He stated that when 
being in a crowd, voices would be "all mangled up" and he 
couldn't understand anything.  He stated that it was 
difficult to hear when talking on the telephone, and his wife 
helped him understand what soft-spoken people said.  He noted 
that he would have to turn his television volume up very high 
in order to hear.

A May 2004 VA audiological examination indicates that the 
veteran stated that he experienced difficulty understanding 
conversational speech if the speaker was at a distance of 
about six feet from him, in groups and noisy situations, in 
his home environment, and while using a telephone.  He stated 
that occasionally, although conversational speech could be 
sufficiently loud, he would have difficulty understanding 
words.  The examiner stated that he observed significant 
response viability when examining the veteran, and the 
veteran's initial responses to pure tone stimuli were 
suggestive of significantly worse hearing than his final 
audiogram was suggestive of.

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
65
75
LEFT
15
20
40
70
75

The average pure tone threshold in the right ear was 48.75 
decibels, and the average pure tone threshold in the left ear 
was 51.25 decibels.  Speech audiometry revealed speech 
recognition ability of 84 percent correct in the right ear 
and of 88 percent correct in the left ear.   Results of 
immittance measurements showed normal middle ear function in 
both ears.  The sensorineural nature of the veteran's hearing 
loss was confirmed in both ears.  Otoscopic examination did 
not show cerumen impaction in either ear canal.  Both 
tympanic membranes appeared to be slightly scarred.  The 
audiogram on the right ear showed a mild-to-slight 
sensorineural hearing loss in the 250 to 500 Hz region, 
normal hearing in the 1000 to 1500 Hz region, and a mild-to-
severe sensorineural hearing loss above 1500 Hz.  On the left 
ear, the audiogram showed a mild sensorineural hearing loss 
at 250 Hz, normal hearing in the 500 to 1500 Hz region, and a 
mild-to-severe sensorineural hearing loss above 1500 Hz.  
Speech reception thresholds were 15 dB HL bilaterally.  
Immittance measurements showed type A tympanogram 
bilaterally.  Contralateral and ipsilateral stapedial 
reflexes were present through 2000 Hz at normal levels 
bilaterally.  

The diagnosis was bilateral symmetric sensorineural hearing 
loss, involving low as well as high frequencies.  Word 
recognition scores were good bilaterally.  Results of 
immittance measurements showed normal middle ear function on 
both sides.  The type of hearing loss for frequencies above 
1500 Hz was sensorineural in both ears, and a slight 
sensorineural hearing loss at 500 Hz in the right ear.  The 
degree of hearing loss for the frequency range from 500 
through 4000 Hz was moderate in both ears.  The examiner 
noted that the veteran would benefit from wearing hearing 
aids binaurally, and that the reason for progression in the 
veteran's hearing loss in the right ear was not clear.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2004).
The RO has assigned a zero percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

Additionally, 38 C.F.R. § 4.86 applies to exceptional 
patterns of hearing impairment.  Thereunder, (a) when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86 is not 
applicable to the current claim.  38 C.F.R. § 4.86 is not 
applicable to the current claim.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted.  

In this regard, the June 2002 VA audiological examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) was 40 
decibels for the right ear, with speech discrimination of 100 
percent correct.  The average decibel threshold for the left 
ear was 42.5 decibels, with speech discrimination of 90 
percent correct.  Under Table VI of 38 C.F.R. § 4.85, these 
findings equate to Level I hearing loss in the right ear, and 
Level II hearing loss in the left ear, which results in a 
rating of 0 percent.  Diagnostic Code 6100.

The May 2004 VA audiological examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 48.75 decibels for the right ear, 
with speech discrimination of 84 percent correct.  The 
average decibel threshold for the left ear was 51.25 
decibels, with speech discrimination of 88 percent correct.  
Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level II hearing loss in the right ear, and Level II hearing 
loss in the left ear, which results in a rating of 0 percent.  
Diagnostic Code 6100.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings," as enunciated by the Court 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for bilateral hearing loss, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.  

The Board concludes that the veteran's service-connected 
bilateral hearing loss is appropriately rated as 
noncompensable.  The preponderance of the evidence is against 
the claim for a higher rating for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to increased initial evaluation for bilateral 
hearing loss is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


